DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 7-12, 15, 16 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (U.S. Patent No. 5,390,809) in view of McCormick (U.S. Pub. No. 2012/0318808).
Regarding Claim 2, Lin discloses a method for sustaining a temperature difference within an enclosure of a cooler, the enclosure comprising a plurality of walls 2/3 (Figure 1) and a lid 1 (Figure 1) that surround a product storage area within the enclosure, the method comprising: receiving contact at a contact surface region on the plurality of walls from the lid when the lid is placed in a closed position (Figure 3), wherein the received contact encloses the product storage area within the enclosure from an outside environment of the cooler (figure 3); creating a vacuum between the plurality of walls and the lid when the lid is in the closed position by removing air within the enclosure (Figure 3), wherein the vacuum is created by a vacuum pump assembly 4 (Figure 3) disposed in one of the walls or the lid of the enclosure; and forming a seal 
Regarding Claim 3, Lin discloses the method creates a substantial vacuum effect within the cooler where detrimental effects of an oxygen rich environment are reduced (Figure 3).
Regarding Claim 4, Lin discloses the creating the vacuum includes pumping the air out of the cooler through an exhaust channel of the vacuum pump assembly to remove the air to the outside environment (Figure 4B).
Regarding Claim 7, Lin discloses providing a thermal insulation between the inside of the enclosure and the outside environment based at least in part on a thermally insulative material (air layer; figure 3).
Regarding Claim 8, Lin discloses the seal formed between the plurality of walls and the lid is an airtight seal (Figure 3).
Regarding Claim 9, Lin discloses a cooler comprising: an enclosure comprising a plurality of walls 2/3 (Figure 1) and a lid 1 (figure 1) that surround a product storage 
Regarding Claim 10, Lin discloses the removal of the air within the enclosure is able to create a substantial vacuum effect within the cooler where detrimental effects of an oxygen rich environment are reduced (figure 3).
Regarding Claim 11, Lin discloses the vacuum pump assembly includes an exhaust channel to cause release of the air being removed from within the enclosure to the outside environment (figure 4B).
Regarding Claim 12, Lin discloses the vacuum pump assembly includes a handle 424 (figure 1) to move in a translational motion for a user to operate the vacuum pump assembly (figure 3).
Regarding Claim 15, Lin discloses the enclosure includes a thermally insulative material (air layer, figure 3).
Regarding Claim 16, Lin discloses the seal formed between the lid and the plurality of walls of the cooler is an airtight seal (Figure 3).
Regarding Claim 18, Lin discloses at least one of the walls includes a curved section around at least a portion of the product storage area (Figure 1).
Claims 5, 6, 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (U.S. Patent No. 5390809) in view of McCormick (U.S. Pub. No. 2012/0318808) and Nesser et al. (U.S. Patent No. 6,029,457).
Regarding Claims 5, 6, 13 and 14, Lin and McCormick teach all the limitations substantially as claimed except for reflecting infrared rays incident upon the cooler away from the enclosure to reduce -2-146913479.1Docket No.: 113349-8001.US05radiant heat in the product storage area, wherein the infrared rays are reflected by a radiation reflecting material disposed in at least one the walls or the lid and one or more products are contained within the product storage area of the enclosure, a total heat transfer from the outside environment to that of the one or more products contained within the enclosure is limited based at least in part on the reflecting, thereby requiring a smaller amount of cooling substance to cool the one or more products while in the enclosure due to the limited heat transfer from the outside environment to said products.  However, Nesser et al. teaches reflecting infrared rays incident upon the cooler away from the enclosure to reduce -2-146913479.1Docket No.: 113349-8001.US05radiant heat in the product storage area, wherein the infrared rays are reflected by a radiation reflecting material disposed in at least one the walls or the lid (foil; column 4, lines 34-36) and one or more products are contained within the product storage area of the enclosure, a total heat .
Claims 17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (U.S. Patent No. 5390809) in view of McCormick (U.S. Pub. No. 2012/0318808) and Berchtold (U.S. Patent No. 3,389,824).
Regarding Claims 17 and 19, Lin and McCormick teach all the limitations substantially as claimed except for at least one gripping handle disposed on a portion of the lid for manually placing the lid on the plurality of walls of the cooler or removing the lid from the plurality of walls of the cooler and a first handle and a second handle each disposed on opposite sides of the cooler to allow a user to lift the cooler.  However, Berchtold teaches at least one gripping handle 14 (Figure 2) disposed on a portion of the lid for manually placing the lid on the plurality of walls of the cooler or removing the lid from the plurality of walls of the cooler and a first handle 16 (Figure 1) and a second handle 16 (Figure 1) each disposed on opposite sides of the cooler to allow a user to lift the cooler.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin and McCormick to 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2 and 7-11 of U.S. Patent No. 10,464,734.  the claims of the patent read on the claims of the application.
Claims 2-11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 7 and 8 of U.S. Patent No. 9,932,165.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent read on the claims of the application.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2 and 7-15 of U.S. Patent No. 10,486,887.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent read on the claims of the application.
Claims 2-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of U.S. Patent No. 9,296,543.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent read on the claims of the application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J VOLZ/Examiner, Art Unit 3733